On December 9, 2010, the Board of Commissioners on Grievances and Discipline certified its final report to this court in this case recommending the imposition of a public reprimand upon the respondent, Eric Ross Pink, Attorney Registration No. 0071059, last known business address in Kent, Ohio.
Upon consideration thereof, it is ordered by the court, sua sponte, that this case is remanded to the Ala-on Bar Association for investigation of the apparent inconsistencies between the respondent’s testimony regarding prior discipline offenses and his compliance with Continuing Legal Education requirements and the public information contained in the Supreme Court of Ohio’s Attorney Directory and the prior orders of this court. Proceedings before this court are stayed until further order of the court. Costs to abide final determination of the ease.
It is further ordered that all documents filed in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings. Service shall be deemed made on respondent by sending this order and all other orders in this case by certified mail to the most recent address respondent has given to the Office of Attorney Sei-vices.